DETAILED ACTION
Claims 4-5 and 7-8 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mao Wang on June 15, 2022.
The application has been amended as follows on the next page: 

1.  Cancel.
3.  Cancel.
4.  An electronic lens comprising:
an intermediate part including an electronic functional layer;
a pair of electrode layers adjacently arranged on both sides of the intermediate part in a thickness direction;
a pair of supports arranged on both sides of the pair of electrode layers in a thickness direction and having inner surfaces adjacent to the electrode layers;
a pair of contact layers electrically connected to the pair of electrode layers respectively, at least one of the pair of contact layers made of a conductive material having a thickness equal to or larger than a thickness of the electronic functional layer and being stacked between one of the electrode layers and one of the supports on another side of the electronic function layer, and the at least one of the contact layers being disposed in a position outside the electronic functional layer in a width direction; and
a pair of taking-out electrode parts including electrode taking-out parts each extending in a plane shape along an outer surface of a same or different one of the supports and each of the taking-out electrode parts electrically connected to one of the pair of electrode layers, wherein
one of the taking-out electrode parts has a first penetration structure in which the one of the taking-out electrode parts penetrates and extends from the outer surface to at least an inner surface of one of the supports and reaches one of the electrode layers while avoiding the other of the electrode layers and the other of the taking-out electrode parts, and
the other of the taking-out electrode parts has a second penetration structure in which the other of the taking-out electrode parts penetrates and extends from the outer surface to the inner surface of one of the supports and reaches the other of the electrode layers while avoiding the one of the electrode layers and the one of the taking-out electrode parts,
wherein the pair of electrodes are transparent and the pair of supports are transparent, 
wherein the electronic functional layer comprises an electrochromic layer, and 
wherein the electrochromic layer is capable of changing light transparency between the pair of electrode taking-out parts, and an oxidation-reduction reaction reversibly occurs so that color changes reversibly in response to applying voltage between the pair of electrode layers through the pair of electrode taking-out parts.
5.  The electronic lens according to claim 4, wherein 
each of the first penetration structure or the second penetration structure is a through hole penetrating at least one of the supports, and 
a conductive material filled in the through hole extends along the outer surface of the one of the supports in the plane shape to form each of the electrode taking-out parts.
6.  Cancel.
7.  A method for producing the electronic lens according to claim 4, the method comprising: providing one of the electrode layers on the inner surface of one of the supports; providing the other of the electrode layers on the inner surface of the other of the supports; providing the intermediate part to intervene between the electrode layers; bonding the supports with the intermediate part interposed between the supports; and providing the pair of taking-out electrode parts including the electrode taking-out parts each extending in the plane shape along the outer surface of one of the supports and each of the taking-out electrode parts electrically connected to one of the pair of electrode layers.
8.  The method for producing the electronic lens according to claim 7, wherein each of the first penetration structure or the second penetration structure is a through hole penetrating at least one of the supports, and a conductive material filled in the through hole extends along the outer surface of the one of the supports in the plane shape to form each of the electrode taking-out parts.
9-15.  Cancel.


Reasons for Allowance
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 4 the prior art taken either singly or in combination fails to anticipate or fairly suggest the electronic lens as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an electronic lens specifically including, as the distinguishing features in combination with the other limitations, an electrochromic functional layer between two transparent electrodes between two transparent substrates (i.e. supports); a pair of contact electrically connected to the pair of electrode layers respectively, at least one of the pair of contact layers made of a conductive material having a thickness equal to or larger than a thickness of the functional layer layers which is between each electrode layer and at least one of the substrates and the at least one of the contact layers being disposed in a position outside the functional layer in a width direction; and a pair of taking-out electrode parts including electrode taking-out parts each extending in a plane shape along an outer surface of a same or different one of the substrates and each of the taking-out electrode parts electrically connected to one of the pair of electrode layers, wherein one of the taking-out electrode parts has a first penetration structure in which the one of the taking-out electrode parts penetrates and extends from the outer surface to at least an inner surface of one of the substrates and reaches one of the electrode layers while avoiding the other of the electrode layers and the other of the taking-out electrode parts, and the other of the taking-out electrode parts has a second penetration structure in which the other of the taking-out electrode parts penetrates and extends from the outer surface to the inner surface of one of the substrates and reaches the other of the electrode layers while avoiding the one of the electrode layers and the one of the taking-out electrode parts, and an oxidation-reduction reaction reversibly occurs so that color changes reversibly in response to applying voltage between the pair of electrode layers through the pair of electrode taking-out parts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to avoid potential rejections as obvious over prior art and to otherwise place the application in condition for allowance.  See co-filed interview summary.  For example, Kukita, of record, teaches an electrochromic mirror (see figure 10) which reads on independent claims 1 and 4, as presented in the amended version of May 3, 2022, except that the taking-out part is not in a plane shape along an outer surface of a support layer.  Karmhag, of record, teaches a similar electronic device and further teaches the electrode taking-out part extending beyond the outer surface of at least one of the supports being a plane shape along said outer surface (see figure 3D) for the purpose of having a low-profile connector.  However, the combination of Kukita and Karmhag fail to teach all of the elements of the claim 4 set forth above.  Particularly Kukita discloses a mirror and at least fails to have both electrodes being transparent.  Karmhag at least fails to have the contact layer as specified as noted in the remarks of May 3, 2022 pages 9-10.  It would be unobvious to combine Kukita and Karmhag to achieve the electronic lens set as claimed above since there is not sufficient motive to combine the art to teach all features.  Further, Kallman, of record, reads on independent claim 10, as presented in the amended version of May 3, 2022, of an electronic device (title e.g. see figures 4-4B electrochromic device 10) comprising: an intermediate part including an electronic functional layer (e.g. intermediate electrochromic layer 30); a pair of electrode parts adjacently arranged on both sides of the intermediate part (e.g. first and second electrode layers 28 & 32); a pair of supports arranged on both sides of the pair of electrode parts (e.g. substrate 12 & column 7 lines 38-46 discuss various support layers so disposed); a pair of contact layers electrically connected to the pair of electrode layers respectively (e.g. first and second contacts 46 & 48), at least one of the contact layers made of a conductive material (column 5 lines 6-9 “46 and 48 may be manufactured of any electrically conductive material”) having a thickness equal to or larger than a thickness of the electronic functional layer and being stacked between one of the electrode layers and one of the supports on another side of the electronic function layer (see figure 4), and the 5Application No. 16/821,521 Reply to Office Action of February 11, 2022 at least one of the contact layers being disposed in a position outside the electronic functional layer in a width direction (see figure 4); and a pair of electrode taking-out parts each electrically connected to one of the pair of electrode parts (e.g. 46 & 48); wherein the electrode taking-out parts each extending in a plane are exposed through cut parts in one of the supports (see figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          June 15, 2022